Case 2:20-cv-00131-LGW-BWC Document9 Filed 02/18/21 Page 1 of1

AO 450 (GAS Rev 09/20) Judgment in a Civil Case

United States District Court

Southern District of Georgia

KORNEAL TOLLIVER,

Plaintiff,
JUDGMENT IN A CIVIL CASE

220-
CASE NUMBER: Nees |

UNITED STATES OF AMERICA,

Defendant.

Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury

has rendered its verdict.

Decision by Court.This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with the Order of the Court entered this 17th day of February 2021, the Report
and Recommendation of the Magistrate Judge is ADOPTED as the Order of the Court. Therefore,
Plaintiff's Complaint is DISMISSED without prejudice, and Plaintiff is DENIED in forma pauperis

status on appeal. This case stands CLOSED.

Approved by:

 

HON, LISA GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 

ae
Lh =~ [ $ re 7 John E. Triplett, Acting Clerk

Date ~ Clerk
Celene

(By) Deputy Clerk

GAS Rew 10/2020
